Citation Nr: 1440689	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  07-29 380	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ear disability, claimed as nerve problems and cyst.

2.  Entitlement to an increased evaluation for otitis media, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Kenneth L. Lavan, Attorney


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from July 1977 to August 1978.

These matters come before the Board of Veterans' Appeals (the Board) from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran's claims file was subsequently transferred to the RO in St. Petersburg, Florida.

The Board has reviewed the Veteran's electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, the Board notes that a May 2007 report of contact with the Veteran indicated the Veteran believed he had been sent a Statement of the Case (SOC) in response to his July 2006 Notice of Disagreement but reported not receiving it.  A review of the Veterans Appeals Control and Locator System (VACOLS) showed that the Veteran had been sent an SOC in December 2006.  In June 2007, the Veteran submitted a VA Form 9 on which he requested a travel board hearing.  The AOJ issued the Veteran another SOC in July 2007.  In response, the Veteran's representative at the time submitted a letter in lieu of a VA Form 9 indicating the Veteran requested a Decision Review Officer (DRO) hearing, but made no mention of the Veteran's previous travel board hearing request.  To date the Veteran has not been afforded a travel board hearing.  Thus, the AOJ should contact the Veteran and his representative to clarify whether the Veteran wishes to testify at a travel board hearing.

Additionally, a review of the record indicates pertinent evidence may be missing from the claims file.  The most recent VA treatment records in the claims file are dated in December 2009.  Those records suggest the Veteran continued to receive treatment for his claimed disabilities.  Updated records relating to this treatment are not in the claims file.  As these records are relevant to his claims, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran was last afforded a VA examination for his otitis media and right ear disabilities in June 2006.  Given that the latest evidence of record in the claims file regarding the Veteran's otitis media disability is dated in December 2009, the Board finds a contemporaneous VA examination is necessary to determine the nature and severity of the Veteran's otitis media disability.  Additionally, as the anatomical proximity of the Veteran's service-connected otitis media and his claimed right ear disability, the Board finds that a contemporaneous examination for the Veteran's service connection claim should be obtained, if warranted based on the new treatment records obtained on remand.

Lastly, it is unclear whether the Veteran's representative has been given an opportunity to review the claims file and present a written statement regarding the appeal.  See VA Adjudication Manual M21-1 MR, Part I, Chapter 5, Section F, § 27 (August 4, 2009).  The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2013).  The United States Court of Appeals for the Federal Circuit has held that veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  In order to preserve the Veteran's due process rights, his representative must be given an opportunity to review the record and provide argument in response to the denial of the claims on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and his representative to clarify whether the Veteran's request for a travel board hearing stands.  If so, schedule the Veteran for a hearing before a Veterans Law Judge.

2.  Request the Veteran furnish all dates and places of treatment for his ear disabilities.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  Any outstanding VA medical records should also be obtained and associated with the claims file.

3.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of the Veteran's otitis media disability.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner should describe in detail all symptomatology associated with this disability.  The examiner must also offer an opinion as to the functional impairment caused by the Veteran's service-connected otitis media and specifically, whether it precludes substantially gainful employment.

In addition, the examiner should identify the nature and etiology of any currently diagnosed disability of the right ear, other than otitis media.  The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.

Upon review of the record and examination of the Veteran, the examiner should address whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed disability of the right ear, other than otitis media, is etiologically related to active service, to include the Veteran's service-connected otitis media.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion offered must be provided.  If the examiner is unable to offer any of the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



